UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2217



ESTEL DARNELL SINGLETON,

                                              Plaintiff - Appellant,

          versus

CONTINENTAL CASUALTY COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. Samuel G. Wilson, District Judge.
(CA-95-86)


Submitted:   April 17, 1997                 Decided:   April 24, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Estel Darnell Singleton, Appellant Pro Se. Jeffery Scott Sexton,
GENTRY, LOCKE, RAKES & MOORE, Roanoke, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

action claiming that he was wrongfully denied long-term disability

benefits. We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Singleton v. Continental Casualty Co., No.
CA-95-86 (W.D. Va. Aug. 1, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2